DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    663
    246
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    592
    852
    media_image2.png
    Greyscale

Election/Restrictions
Applicant’s election of November 24, 2021 without traverse is acknowledged:

    PNG
    media_image3.png
    486
    1182
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1,2,5,7,12-14 and 16 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HALLIBURTON (US 2017/0136391 A1) and/or JPH 0824319 A and/or BRUNSWICK (US 2015/0165354 A1) and CASSANI (US 8,511,476). The Opinion and rationale expressed in the International Preliminary Examination Report (IPER) issued on August 21, 2021, with respect to claims 1,2,5,7,12-14 and 16, is ADOPTED and incorporated herein by reference, as if set forth in full.
	From the Search Report:

    PNG
    media_image4.png
    215
    792
    media_image4.png
    Greyscale

	Claim 1 now specifies the following which is not taught by the combination of references as applied above:

    PNG
    media_image5.png
    221
    791
    media_image5.png
    Greyscale

	CASSANI, in a similar separator, discloses augers 320 and 321 which are connected to an “auger mounting disk” 311 and shaft 31. It is submitted that would have been obvious to one skilled in the art to employ the connection scheme (i.e., Fig. 6) taught by CASSANI to connect the components of the apparatus of the references as applied above, in order to facilitate movement.

    PNG
    media_image6.png
    740
    525
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    522
    778
    media_image7.png
    Greyscale

Response to Arguments
	Applicant’s arguments are moot in view of the newly applied CASSANI reference.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776